t c memo united_states tax_court paul e ballmer petitioner v commissioner of internal revenue respondent docket no filed date derek l tabone for petitioner ron s chun for respondent memorandum findings_of_fact and opinion goeke judge this petition arises from petitioner paul e ballmer’s receipt of dollar_figure in the tax_year from a lawsuit he filed against the california franchise tax board ftb respondent determined a deficiency of tax of dollar_figure an addition_to_tax under sec_6651 of dollar_figure and an addition_to_tax under sec_6654 of dollar_figure for petitioner’ sec_2001 tax_year respondent has conceded the allowance of a miscellaneous deduction for the attorney’s fees petitioner incurred as part of his litigation against the ftb after concessions the issues for decision are whether dollar_figure received by petitioner in pursuant to a jury award is gross_income that may be excluded under sec_104 we hold that the award is gross_income and is not excluded whether petitioner is liable for an addition_to_tax under sec_6651 for the tax_year we hold that he is whether petitioner is liable for an addition_to_tax under sec_6654 for the tax_year we hold that he is not findings_of_fact some of the facts have been stipulated and are so found the stipulations of facts and related exhibits are incorporated herein by this reference petitioner lived in los angeles california at the time his petition was filed 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure in petitioner filed a complaint in the los angeles county superior court against the ftb petitioner alleged that the ftb violated the california information practices act of cal civ code secs et seq this act provides a legal remedy including the award of damages for mental suffering and emotional distress to an individual harmed by a violation petitioner’s lawsuit was tried before a jury and in date the jury awarded petitioner dollar_figure in damages for emotional distress petitioner was also awarded costs of dollar_figure and attorney’s fees of dollar_figure on date the ftb issued a check to petitioner in the amount of dollar_figure which included the dollar_figure reflected in the judgment as well as dollar_figure of postjudgment interest in addition to the proceeds from the lawsuit petitioner received payments for social_security_benefits in totaling dollar_figure petitioner did not file any federal_income_tax return for nor has he filed a return for any of the taxable years through for some of these years respondent prepared substitutes for returns and sought to collect the determined tax_liabilities from petitioner petitioner testified that he had reviewed the internal_revenue_code for many years and could find nothing that made him liable for federal taxes or required him to file a return petitioner further testified that he did not believe that the amount he received from the ftb was income petitioner did not however seek advice from any_tax professionals with respect to these conclusions respondent issued a notice_of_deficiency to petitioner on date respondent adjusted petitioner’s income to include the dollar_figure received from the ftb and determined a deficiency of dollar_figure respondent also asserted an addition_to_tax under sec_6651 of dollar_figure as well as an addition_to_tax under sec_6654 of dollar_figure i unreported income opinion the commissioner’s determinations of deficiencies in tax generally are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 70_f3d_548 9th cir the u s court_of_appeals for the ninth circuit to which an appeal of this case would lie has held that in order for the presumption of correctness to attach to the notice_of_deficiency in unreported income cases the commissioner must establish some evidentiary foundation demonstrating that the taxpayer received unreported income 680_f2d_1268 9th cir once there is some evidence as there is here that the taxpayer received unreported income the burden shifts to the taxpayer to prove that all or part of those funds is not taxable 181_f3d_1002 9th cir affg tcmemo_1997_97 accordingly petitioner bears the burden_of_proof see rule a sec_61 provides that gross_income includes all income from whatever source derived sec_61 broadly applies to any accession to wealth and statutory exclusions from income are narrowly construed see 515_us_323 504_us_229 348_us_426 as applicable here sec_104 excludes from gross_income sec_104 compensation_for injuries or sickness a in general -- except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical etc expenses for any prior taxable_year gross_income does not include-- the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness for purposes of paragraph emotional distress shall not be treated as a physical injury or physical sickness damages received means amounts received through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution sec_1_104-1 income_tax regs the parties stipulated that petitioner received the dollar_figure in question in and agree that no part of the judgment would be excluded from income pursuant to sec_104 petitioner however argues that the award of damages to compensate for emotional distress is not gross_income within the meaning of sec_61 regardless of the exclusions contained in sec_104 petitioner citing certain rulings issued after the 16th amendment was ratified op atty gen and t d treas dec int rev as well as a house report accompanying a bill that became the revenue act of h rept 65th cong 2d sess c b part argues that his recovery from the ftb represents compensation_for damage to human capital and thus is not income sec_104 was so amended by the small_business job protection act of publaw_104_188 sec 110_stat_1838 to provide effective for amounts received after date that the personal_injury_or_sickness for which the damages are received must be physical petitioner’s argument is quite similar to that asserted before and ultimately rejected by the court_of_appeals for the district of columbia circuit 493_f3d_170 d c cir the court_of_appeals held that for the flush language of sec_104 to make sense the definition of gross_income in sec_61 must first include damages for nonphysical emotional distress injuries id further this court has held that compensation_for nonphysical emotional distress injuries is gross_income not excluded pursuant to sec_104 see eg goode v commissioner tcmemo_2006_48 hawkins v commissioner tcmemo_2005_149 we see no reason to depart from these decisions or the statutory language accordingly we conclude petitioner’s award of compensatory_damages for emotional distress is gross_income under sec_61 and not excluded under sec_104 further the award of attorney’s fees and litigation costs as well as postjudgment interest are also gross_income sec_61 543_us_426 sinyard v 3at first the court_of_appeals for the district of columbia circuit agreed with a position similar to petitioner’s and held that compensation_for the loss of a personal attribute such as well-being was not income within the meaning of the sixteenth_amendment 460_f3d_79 d c cir however the court_of_appeals then vacated its decision murphy v irs aftr 2d ustc par big_number d c cir and heard additional arguments before issuing its decision rejecting that position 493_f3d_170 d c cir commissioner 268_f3d_756 9th cir affg tcmemo_1998_364 100_tc_124 affd without published opinion 25_f3d_1048 6th cir finally dollar_figure of the dollar_figure petitioner received in social_security_benefits in is also gross_income pursuant to sec_86 petitioner may however deduct the attorney’s fees and litigation costs incurred in his litigation against the ftb as a miscellaneous itemized_deduction ii additions to tax respondent determined that petitioner was liable for additions to tax under sec_6651 and sec_6654 under sec_7491 the commissioner has the burden of production in any court_proceeding with respect to the liability of any individual for a penalty or addition_to_tax 116_tc_438 in order to meet this burden the commissioner must come forth with sufficient evidence indicating that it is appropriate to impose an addition_to_tax id pincite once the commissioner has met this burden the taxpayer must come forward with evidence sufficient to persuade the court that the commissioner’s determination is incorrect or an exception applies id pincite sec_6651 imposes an addition_to_tax for failure_to_file a federal_income_tax return by its due_date including extensions the addition equal sec_5 percent for each month that the return is late not to exceed percent sec_6651 the addition is imposed for the failure_to_file a return on time unless the taxpayer establishes that the failure was due to reasonable_cause and not willful neglect sec_6651 469_us_241 petitioner admits that he did not file a return for but maintains that he had reasonable_cause for not filing petitioner testified that he had reviewed sec_104 and could not find a basis for distinguishing damages for physical injuries from emotional injuries petitioner further testified that he had reviewed the internal_revenue_code for several years and could find no provision that required him to file a return finally petitioner maintains that reasonable_cause is demonstrated by the d c circuit’s initial conclusion that damages for emotional distress did not constitute gross_income on cross-examination petitioner admitted that he had not reviewed the flush language of sec_104 which provides emotional distress shall not be treated as a physical injury or physical sickness for purposes of excluding damages received from gross_income under sec_104 petitioner further admitted that he had not sought the advice of a tax professional in regard to his conclusions that no provision of the code required him to file a return or that the damages he received were not income petitioner’s attempt to cloak his argument of reasonable_cause in the initial murphy decision is also unpersuasive first as discussed above the court_of_appeals for the d c circuit vacated its initial decision and has since determined that damages for emotional distress are gross_income further there is no evidence before the court that petitioner performed an analysis similar to that of the d c circuit nor that he received any advice from a competent tax professional at the time he chose not to file a return for we find that petitioner has failed to meet his burden of demonstrating that his failure_to_file a return was due to reasonable_cause and not willful neglect thus petitioner is liable for the addition_to_tax for failure_to_file under sec_6651 respondent also determined that petitioner is liable for an addition_to_tax under sec_6654 for failure to make estimated_tax payments for a taxpayer has an obligation to pay estimated_tax for a particular year only if he has a required_annual_payment for that year sec_6654 a required_annual_payment is equal to the lesser_of percent of the tax shown on the individual’s return for that year or if no return is filed percent of his or her tax for such year or if the individual filed a return for the immediately preceding_taxable_year percent of the tax shown on that return sec_6654 127_tc_200 heers v commissioner tcmemo_2007_10 the addition_to_tax is not applicable if the taxpayer’s liability for the preceding_taxable_year was zero sec_6654 respondent introduced evidence to show petitioner was required to file a return for and failed to do so and that petitioner failed to make any estimated_tax payments for the parties agree that petitioner did not file a return for the tax_year thus respondent has met his burden of production with respect to the addition_to_tax under sec_6654 petitioner however maintains that he did not have any liability for the tax_year and thus was not required to make estimated_tax payments for the tax_year in prior years when petitioner did not file a return and respondent received information concerning petitioner’s income respondent prepared substitutes for returns and sought to collect the determined liabilities the fact that respondent did not file a substitute for return or seek to collect payment for supports petitioner’s position that he did not have any liability for accordingly we find petitioner is not liable for an addition_to_tax under sec_6654 to reflect the foregoing decision will be entered under rule
